254 F.2d 605
Bert S. HANNIv.UNITED STATES of America.
No. 5730.
United States Court of Appeals Tenth Circuit.
Nov. 14, 1957.

Appeal from the United States District Court for the District of Utah.
A. Pratt Kesler, U.S. Atty., and C. Nelson Day, Asst. U.S. Atty., Salt Lake City, Utah, for appellee.
Before HUXMAN, MURRAH and BREITENSTEIN, Circuit Judges.
PER CURIAM.


1
Appeal dismissed on motion of appellee on the ground that the notice of appeal was not timely filed and the court was without jurisdiction.